DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1, drawn to a composition for a molded body, classified in C08H 1/00.
II. Claims 38-40, 42-44, 46-49, 51, 54, 56-59, 61, 62, 65, and 67-74, drawn to a process for preparing a molded body, classified in B29C 48/05 and D01D 5/08.
Inventions l and ll are related product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the instant case the product as claimed can be used in a materially different process of using that product, i.e., the composition can be prepared and molded in the mold without applying pressure and shear force thereto.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification.
the inventions have acquired a separate status in the art due to their recognized divergent subject matter.
the invention require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i). 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
During a telephone conversation with Nicholas S. Hurt (Reg. No. 65,204) on 02/09/2022 a provisional election was made to prosecute the invention of Group ll, claims 38-40, 42-44, 46-49, 51, 54, 56-59, 61, 62, 65, and 67-74.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 1 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 08/21/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 42, 43 and 67 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 42 recites the limitation “the composition” in line 4. It renders the claim indefinite since it is unclear that it is meant to be whether a composition from the molded body in line 3 of claim 42 or the composition in claim 38. For the purpose of examination, it has been interpreted as the composition from the molded body in claim 42.

Claim 43 recites the limitation "steps (a) and (b)" in line 1. It renders the claim indefinite since claim 38 recites the steps (a) and (b) and claim 42 recites another steps 

Claim 67 recites the limitation "minimal" in line 2. The term “minimal” is a relative term which renders the claim indefinite. The term “minimal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 38-40, 48-51, 54, 57-59 and 72-74 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Islam et al. (US 2004/0102614).

With respect to claim 38, Islam teaches a process for preparing a molded body (“methods for spinning biofilament fibers from recombinant spider silk proteins”, Pa [0006]), comprising the steps of:
(a) applying pressure and shear force to a composition comprising a recombinant spider silk protein and a plasticizer (“The dope solution used in the methods of the present invention is a solution of recombinant spider silk protein”, Pa [0093] and “plasticizer”, Pa [0096]) to transform the composition to a flowable state (“The extrusion unit enables control of the dope flow rate”, Pa [0102]; “facilitate the application of shear stress”, Pa [0103]), and
(b) extruding the composition in the flowable state to form a molded body (“spinning”, Pa [0103]).

With respect to claim 39, Islam as applied to claim 38 above further teaches that extruding the composition to form a molded body comprises extruding the composition to form a fiber (“the fiber spinning process”, Pa [0096]). 

With respect to claim 40, Islam as applied to claim 39 above further teaches that extruding the composition to form a fiber comprises extruding the composition through a spinneret (Pa [0103]).

With respect to claim 48, Islam as applied to claim 38 above further teaches that an instrument (“extrusion unit”, Pa [0102]) used to apply the shear force and pressure comprises a mixing chamber (the upper part of the extrusion unit) that is 

With respect to claims 49 and 51, Islam as applied to claim 48 above further teaches that the composition is heated in the mixing chamber or in the extrusion chamber (“The extrusion unit …can be regulated by a heating … jacket.”, Pa [0102]; “The spinneret is maintained and is held at temperatures below 100° C”, Pa [0104]).

With respect to claim 54, Islam as applied to claim 38 above further teaches that the molded body after extrusion has a loss of water content of less than 15% as compared to the composition before extrusion (“the biofilament must be dried.”, Pa [0115]; “Water retention of spun fibers preferably is close to that of natural silk fibers, i.e., 11%.”, Pa [0128]).

With respect to claim 57, Islam as applied to claim 48 above further teaches that the extrusion chamber is tapered proximal to an orifice through which the composition is extruded (“In spinnerets with multiple orifices, a converging constant taper, resulting in a conical or funnel shape, has been shown to facilitate the application of shear stress during spinning”, Pa [0103]).

With respect to claim 58, Islam as applied to claim 48 above further teaches that the extrusion chamber is temperature controlled (“The extrusion unit …can be regulated by a heating … jacket.”, Pa [0102]).

With respect to claim 59, Islam as applied to claim 48 above further teaches that the molded body is a fiber and the fiber is is drawn over multiple steps (“Drawing is preferably done using a set of godets, with the filament wrapped several times (e.g. 3-8 times) around the chromium roller of each godet.”, Pa [0112]).

With respect to claim 72, Islam as applied to claim 38 above further teaches that the plasticizer is water (Pa [0144]).

With respect to claim 73, Islam as applied to claim 38 above further teaches that the molded body is a fiber (“The spun fibers”, Pa [0018]).

With respect to claim 74, Islam as applied to claim 73 above further teaches that the fiber has a strength in the range of 100 Pa to 1.2 Gpa (“The tensile strength of biofilaments spun by the methods of the present invention generally range from 0.03 g/d to 10 g/d”, Pa [0018] which provides 0.027 to 9 MPa.).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 42, 43, 56, 61 and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Islam et al. (US 2004/0102614) as applied to claims 38 and 48 above.

With respect to claim 42, Islam as applied to claim 38 above further teaches that the process further comprises (a) applying pressure and shear force to the molded body to transform the molded body to a composition in a flowable state, and (b) 

With respect to claim 43, even though Islam as applied to claim 42 above is silent to repeating steps (a) and (b) to the second molded body at least once, one would have found it obvious to merely repeat processing the film through a pair of rotating coated pressing roller nips or inflated apron nips in order to obtain the desired film without any new or unexpected results. 

With respect to claim 56, Islam as applied to claim 48 above does not explicitly teach that the composition has a residence time in the mixing chamber ranging from 3 to 7 minutes. However, Islam further teaches that the dope solution is extruded at a linear speed as low as about 0.1, 0.2, 0.4, or 0.6 m/min, or as rapidly as about 4.0, 6.0, 8.0, or 10.0 m/min (Pa [0012]), and the residence time would vary depending on which portion of the mixing chamber the dope solution is placed as well as the extruding speed. Thus, one would have found it obvious to select the optimum residence time of the composition in the mixing chamber by routine experimentation for the purpose of extruding the desired fiber.

With respect to claims 61 and 62, Islam as applied to claim 48 above does not explicitly teach that the recombinant spider silk protein is substantially non-degraded in the molded body. However, Islam further teaches that wet spinning provides significant advantages over melt spinning because numerous useful polymers thermally degrade when heated (Pa [0045]). That is, Islam discloses the problem of degradation and teaches wet spinning of the recombinant spider silk protein. Islam further teaches that the spinneret is maintained and is held at temperatures below 100° C (Pa [0104]). Thus, one would have found it obvious to adjust the temperature during the wet spinning for the purpose of obtaining the fiber having non-degraded recombinant spider silk protein.

Claims 44, 46, 47, 68 and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Islam et al. (US 2004/0102614) as applied to claim 38 above, and further in view of Orcutt et al. (US 2008/0254199).

With respect to claims 44, 46 and 68, Islam as applied to claim 38 above does not explicitly teach that said shear force is from 1.5 to 13 Nm.
In the same field of endeavor, extruding a protein product with protein fibers, Orcutt teaches that the pre-mix is subjected to shear and pressure by the twin-screw extruder to plasticize the mixture, the screw speed determines the amount of shear and pressure applied to the mixture, and moves the mixture through the extruder at a rate of at least about 20 kilograms per minute which is at least 3.3 Nm/sec (Pa [0083] and [0085]).
KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).

With respect to claim 47, Orcutt as applied in the combination regarding claim 46 above further teaches that the screw speed of the twin screw extruder ranges from 200 to 500 RPM during application of said pressure and shear force (Pa [0085]). In the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. (See MPEP 2144.05 (I)).

With respect to claim 69, Islam as applied to claim 38 above does not explicitly teach that the composition is induced into the flowable state through the application of pressure ranging from 1 Mpa to 300 Mpa.
In the same field of endeavor, extruding a protein product with protein fibers, Orcutt teaches that the pre-mix is subjected to shear and pressure by the twin-screw extruder to plasticize the mixture, the screw speed determines the amount of shear and pressure applied to the mixture, and the extruder generates an extruder head pressure of from about 500 to about 3000 psig which is 3.45 to 20.7 MPa (Pa [0083] and [0085]).
KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).

Claim 65 is rejected under 35 U.S.C. 103 as being unpatentable over Islam et al. (US 2004/0102614) as applied to claim 62 above, and further in view of Joerg et al. (US 2017/0368174).

With respect to claim 65, Islam as applied to claim 62 above does not explicitly teach that the degradation of the recombinant spider silk protein is assessed by measuring the amount of full-length recombinant spider silk protein present in the composition before and after extrusion using size exclusion chromatography.
Joerg relates to pharmaceutical products comprising stable liquid pharmaceutical compositions including proteins (Pa [0002] and [0038]). Joerg further teaches that chemical stability can be assessed by detecting and quantifying chemically altered forms of the protein by degradation processes including hydrolysis or clipping (evaluated by methods such as size exclusion chromatography [SEC]) (Pa [0040]). 
.

Claim 67 is rejected under 35 U.S.C. 103 as being unpatentable over Islam et al. (US 2004/0102614) as applied to claim 38 above, and further in view of Kaplan et al. (US 2006/0159837).

With respect to claim 67, Islam as applied to claim 38 above further teaches that the filaments show good birefringence (Pa [0139]), but does not explicitly teach that the birefringence is measured by polarized light microscopy.
Kaplan relates to method for forming inorganic coating on a protein template. Kaplan teaches that the fiber showed some birefringence under polarized microscope (Pa [0091]). 
One would have found it obvious to use polarized microscope in order to measure the birefringence of the fiber.

Claim 70 is rejected under 35 U.S.C. 103 as being unpatentable over Islam et al. (US 2004/0102614) as applied to claim 38 above, and further in view of Li et al. (US 2013/0253121).

With respect to claim 70, Islam as applied to claim 38 above does not explicitly teach that the composition has a melt flow index of at least 0.5, at least 1, at least 2, or at least 5 as tested per ASTM D1238 at 95° C. with a load of 2.16 kg.
Li relates to a pellet being used directly extrusion molding, fiber and tap applications (Pa [0020]), and Li teaches that each exemplary polymer in each embodiment has a melt flow rate (or melt index) being from 0.5 g/10 min. to 50 g/10 min as determined in accordance with ASTM D1238 condition “L” (Pa [0024]), from 0.5 g/10 min. to 500 g/10 min as determined in accordance with ASTM D1238 (Pa [0027]), from 0.5 g/10 min. to 500 g/10 min as determined in accordance with ASTM D1238 (Pa [0034] and [0036]), etc. (Pa [0047], [0048], [0061], [0065]).
Since Islam teaches adjusting a viscosity by adding additives (Pa [0096]), one would have found it obvious to adjust the melt flow index of the composition in a range taught by Li for the purpose of forming a fiber. Even if Li does not explicitly teach that the claimed range of the melt flow index, in the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. (See MPEP 2144.05 (I)).

Claim 71 is rejected under 35 U.S.C. 103 as being unpatentable over Islam et al. (US 2004/0102614) as applied to claim 38 above, and further in view of Kittleson et al. (US 2018/0282381).

With respect to claim 71, Islam as applied to claim 38 above further teaches that the recombinant spider silk protein comprises at least two occurrences of a repeat 
In the same field of endeavor, methods for producing high secreted yields of recombinant proteins, Kittleson teaches that silk proteins are large proteins (>150 kDa, >1000 amino acids), in which a repeat domain (REP) blocks of amino acid sequences (“repeat units”) that are at least 12 amino acids long and that are repeated and that can comprise 2 to 10 amino acid long sequence motifs, REPs typically make up about 90% of the native spider silk proteins, and assemble into the alanine-rich nano-crystalline (<10 nm) domains (likely made up of alternating beta sheets) and glycine-rich amorphous domains (possibly containing alpha-helices and/or beta-turns) (Pa [0065]). Kittleson further teaches that the silk or silk or silk-like proteins comprise more than 6 exact-repeat and/or quasi-repeat units that are alanine-rich, consecutive amino acids that are more than 80% alanine (Pa [0069]), and the silk or silk or silk-like proteins comprise one or more glycine-rich exact-repeat and/or quasi-repeat units that are from 20 to 100 amino acids long and comprise 25-50% glycine and 10-40% alanine (Pa [0070]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Islam with the teachings of Kittleson such that the 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/YUNJU KIM/Examiner, Art Unit 1742